Title: To Alexander Hamilton from John F. Hamtramck, 8 November 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Sir
            Pittsburgh Novr. 8th. 1799
          
          I expect that by this time Capt. Lyman’s Company has left Presqu’ Isle for Niagara. I have agreeably to the Division Orders of the 16th of October directing me to organize his Company with the Detachment of Infantry at Niagara given Orders to have it Mustered as Capt Michaels Company in the first Regt. the Capt. is one of the new appointments and is now at Michalemackinac where he will have to continue till Spring—
          On the 3d Inst. I received information from Coll. Strong that a Vessell had sailed on the 22d. Ulto. to Michalemackinac for the Troops. probably Coll. Burbeck and the Detachment are now arrived at Detroit where they will remain untill I am informed how they are to be disposed of—
          Major Hunt has not yet made me his Report, but only informs me that he returned to Fort Wayne by land; and that he was taken sick at Massac, which prevented him going to the Chikasaw Bluff. I can not say that I approve of the Majors excuse, for if he was well enough to come to Fort Wayne by land; he could no doubt have gone to the Chikasaw Bluff by water. he left Fort Washington for Massac on the 25th of July, and he says that he returned to Fort Wayne on the 22d Septr. you may from the time, form an Idea whether  or no he gave himself sufficient time to ascertain if he was to continue sick or not. at all events (if I am correct) it appears to me that the Major having received a particular Commission to execute certain duties, finding himself incapable of going further than Massac, ought to have reported himself, and situation to me before he left that place—I do not wish that these observations should be considered as charges to be exhibited against Major Hunt, for I believe he was taken sick, and perhaps did not sufficiently reflect on the impropriety of his returning in the manner he did.
          I have the honor to be Sir with very great Respect your Most obedient and Very humble servent,
          
            J F Hamtramck
          
          Major Gen. Hamilton
        